Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 1 of claim 5, “claim1” should be changed to “claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alliot (US 2009/0293792) in view of Bhat et al. (US 2012/0160510).

Regarding claims 4 and 9, Alliot further discloses before the floating step, coupling a plurality of selectively removable buoyancy tanks (buoyancy elements 102; the buoyancy elements are functionally 
Regarding claim 5, Alliot further discloses the pipe assembly (100) is pulled by at least one boat (tugs 104, 106, 108) so as to place the pipe assembly in the position (Figs. 1 and 3; paragraph 0061).
Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that Alliot fails to disclose any other element is load bearing to resist the axial force, other than the pipeline itself.  Examiner replies that both the present application and Alliot teach identical assemblies: a load bearing member comprising a chain, the chain connecting a pipeline to a floating vessel, and the pipeline is being pulled by a tug boat (see Fig. 3 of the present application and Figs. 1 and 3 of Alliot).  Therefore, the load bearing member as taught by Alliot is arranged to bear a tensile load applied to the pipeline inasmuch as the load bearing member of the present application can bear the tensile load.  Examiner notes that the tug boat (104) of Alliot applies a tensile load to the pipeline (100) and the chains as taught by Alliot bear both the load comprising a pipeline and the load comprising the tensile force applied to the pipeline by the tug boat.
Applicant argues that Examiner has not explained how the chains of Alliot are a “load bearing member”.  Examiner replies that the chains (110) of Alliot support/bear a load comprising the weight of the pipeline (100) (Figs. 1 and 3). Examiner notes that the tug boat (104) of Alliot applies a tensile load to the pipeline (100) and the chains as taught by Alliot bear both the load comprising a pipeline and the load comprising the tensile force applied to the pipeline by the tug boat.
Applicant argues that the load borne by the load bearing member of the present application is the tensile force applied during installation.  Examiner replies that the claims do not require the load to be a tensile force applied during installation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/2/2021